Citation Nr: 0514502	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  02-01 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from November 1970 to 
November 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2001 rating determination by the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The case was last 
before the Board in August 2003, when it was remanded to the 
Appeals Management Center (AMC) in Washington, D.C., for 
further development.  

REMAND

The reopened claim seeking service connection for PTSD has 
been denied by the RO and the AMC on the grounds that there 
are no verified stressors to support the diagnosis of PTSD.  
One of the claimed stressor events in service is an alleged 
sexual assault which resulted in pregnancy and the 
appellant's dismissal from service.  

In the prior remand, the Board noted that 38 C.F.R. 
§ 3.304(f)(3) had recently been revised to provide for 
specific notification to claimants alleging an undocumented 
sexual assault in service concerning the types of evidence 
other than service records which could be submitted to 
corroborate the personal assault.  The Board therefore 
directed the AMC to provide the appellant with the notice set 
forth in 38 C.F.R. § 3.304(f)(3).  Unfortunately, a review of 
the AMC's letter to the appellant dated February 11, 2004, of 
the supplemental statement of the case issued in February 
2005, and of the entire record returned to the Board does not 
reflect that this required notice was ever given to the 
appellant.  In order to protect the appellant's due process 
rights and in order to insure compliance with the Board's 
remand directives, another remand of this appeal is required.  
See Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, this appeal is REMANDED to the RO (via the 
Appeals Management Center in Washington, D.C.) for the 
following actions:  

1.  The AMC or the RO should issue a 
letter to the appellant providing the 
notice required under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159 (b) (2004).  In particular, this 
letter should inform the appellant of the 
provisions of 38 C.F.R. § 3.304(f)(3) 
concerning the evidence that can be 
submitted to establish the occurrence of 
the alleged sexual assault, request her 
to submit any pertinent evidence in her 
possession, and request her to either 
submit alternative evidence of the sexual 
assault or provide the identifying 
information and any necessary 
authorization to enable the AMC or the RO 
to obtain the evidence on her behalf.

2.  The AMC or the RO should take 
appropriate steps to obtain a copy of any 
pertinent evidence identified but not 
provided by the appellant.  In any event, 
the AMC or the RO should obtain copies of 
all relevant VA outpatient treatment 
records for the period since July 23, 
2004.  

3.  If the RO is unable to obtain a copy 
of any pertinent evidence identified by 
the appellant, it should so inform the 
appellant and her representative and 
request them to provide a copy of the 
outstanding evidence.  

4.  When the development listed above has 
been completed, the RO should review all 
of the relevant evidence in order to 
determine if any claimed stressor event 
or events in service are established by 
the evidence.  

5.  If one or more stressors in service 
have been verified, then the appellant 
should be afforded an examination by a 
psychiatrist to determine whether the 
verified stressor(s), which should be 
specifically enumerated by the AMC or the 
RO, has (have) resulted in PTSD.  The 
claims file must be made available to and 
reviewed by the psychiatrist.  If PTSD is 
diagnosed, the examiner should identify 
each of the elements supporting the 
diagnosis.  If PTSD is not diagnosed, the 
examiner must explain why the criteria 
for the diagnosis are not met.  

6.  Next, the AMC or the RO should 
readjudicate the claim seeking service 
connection for PTSD.  

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the appellant and her 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  

The appellant need take no further action until she is 
otherwise informed, but she may furnish additional evidence 
and argument on the remanded matter while the case is in 
remand status.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


							(CONTINUED ON NEXT PAGE)


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


